726 S.E.2d 364 (2012)
60 Va. App. 272
MUSE CONSTRUCTION GROUP, INC., Appellant,
v.
COMMONWEALTH of Virginia BOARD FOR CONTRACTORS and Warren and Beverly Wharton, Appellees.
Record No. 1134-11-2.
Court of Appeals of Virginia.
June 5, 2012.
Before Chief Judge FELTON, Judges ELDER, FRANK, HUMPHREYS, KELSEY, PETTY, BEALES, ALSTON, McCULLOUGH and HUFF, JJ.
On May 15, 2012 came the appellees, by the Attorney General of Virginia, and filed a petition requesting that the Court set aside the judgment rendered herein on May 1, 2012, and grant a rehearing en banc on the issue(s) raised in the petition.
On consideration whereof, the petition for rehearing en banc is granted with regard to the issue(s) raised therein, the mandate entered herein on May 1, 2012 is stayed pending the decision of the Court en banc, and the appeal is reinstated on the docket of this Court. The parties shall file briefs in compliance with Rule 5A:35(b).
The appellant shall attach as an addendum to the opening brief upon rehearing en banc a copy of the opinion previously rendered by the Court in this matter. It is further ordered that the appellees shall file twelve additional copies of the appendix previously filed in this case. In addition, any party represented by counsel shall file twelve electronic copies of their brief (and the appendix, if the party filing the appendix is represented by counsel) with the clerk of this Court.
The electronic copies must be filed on twelve separate CDs or DVDs and must be *365 filed in Adobe Acrobat Portable Document Format (PDF).[[1]]
NOTES
[1]  The guidelines for the creation and submission of a digital brief package can be found at www. courts.state.va.us, in the Court of Appeals section under "Resources and Reference Materials."